NO








NO. 12-09-00280-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
ARCHIE R. STEEL AND 
JUDITH M. STEEL,                                          '     APPEAL
FROM THE 
APPELLANTS
 
V.                                                                         '     COUNTY
COURT AT LAW OF 
 
JONATHAN AND AMY STAINS,
APPELLEES                                                      '     SMITH COUNTY,
TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
Appellants,
Archie R. Steel and Judith M. Steel, have filed a motion to dismiss this
appeal.  In their motion, the Steels state that they have reached a resolution
of this dispute and no longer wish to pursue the appeal.  Because the Steels
have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.  
Opinion delivered November 12,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
                                                                    (PUBLISH)